

114 S3378 IS: Eastern North Carolina Gateway Act of 2016
U.S. Senate
2016-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3378IN THE SENATE OF THE UNITED STATESSeptember 21, 2016Mr. Burr (for himself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Intermodal Surface Transportation Efficiency Act of 1991 to designate certain parts of
			 United States Route 264 and the Eastern North Carolina Gateway Corridor as
			 future parts
			 of the Interstate System, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Eastern North Carolina Gateway Act of 2016. 2.Route designation (a)High-Priority corridor on National Highway SystemSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2032; 119 Stat. 1210) is amended by adding at the end the following:
				
 (89)United States Route 264 from its intersection with United States Route 64 (High Priority Corridor 13) near Zebulon, North Carolina, to Greenville, North Carolina.
 (90)The Eastern North Carolina Gateway Corridor from United States Route 70 (High Priority Corridor 82) in the vicinity of Kinston, North Carolina, passing in the vicinity of Greenville, North Carolina, to United States Route 64 (High Priority Corridor 13) in the vicinity of Bethel, North Carolina, and generally along the routes of United States Route 13 and North Carolina Highway 11..
 (b)Future parts of Interstate systemSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2033; 119 Stat. 1213) is amended by striking and subsection (c)(83) and inserting subsection (c)(83), subsection (c)(89), and subsection (c)(90).